Appeal by the employer and insurance carrier from an award of death benefits made by the State Industrial Board under the Workmen’s Compensation Law in favor of the dependent father and mother of the deceased employee. Decedent was, injured on December 30, 1941, while delivering packages for his employer. He slipped and fell on icy steps and struck his head, back and neck, and suffered injuries in the nature of traumatic psychosis, changes in brain function, concussion of the brain, change of personality, confusion, dizziness and a sense of pushing forward, and frequent crying spells. By reason of these injuries he committed suicide on March 28, 1942. The medical evidence sustains the finding that the death was the proximate and direct result of the accidental injuries. Award affirmed, with costs to the State Industrial Board. All concur.